              Case 2:20-mj-00645-DJA Document 1 Filed 08/13/20 Page 1 of 1

 １


                                 ■INITED     STATES I)ISTRICT COURT
                                        DISTRICT OF NEVDA
 ２




     IN THE MATTER OF APPLICATION OF
 ３




     THE IINITED STATES OF AMERICA FOR
     A SEARCH AND SEIZURE WARRANTFOR                           Case No.2:20‑mJ‑00645‑DJA
     A
 5
     WHITE 2013 PORSCHE PANAMERA                               ORDER TO UNSEAL
     VEHCILE IDENTIFICATION NUMBER
 6   WPOAA2A72DL015872 AND
     CALIFORNIA LICENSE PLATE 8AWZ187
 7
     (A‐ 4)

 8

 9            Based upon the Motion of the Government, and good cause appeartng, the Court orders

10   that the above captioned matters and   afr,   documents filed therein are unsealed.

11

          13th
     This̲̲̲̲̲̲day OfAugust,2020.
12

13                                      ITIS SO ORDERED:

14
                                        THE HONORABLE DANIELJ.ALBERGTS
15                                      UNITED STATES MAGISTRATE JUDGE
 ６
 ７




18

19

20

21

22

23

24


                                                          6
